AO ~3 (rev, 111.13)Search and Seizure Warrant



                                          UNITED STATES DISTRICT COURT
                                                                                 for the
                                                                    Eastern   District of Wisconsin
          In the Matter of the Search of:
                                                                                     )
  INFORMATION   ASSOCIATED    WITH THE
  CELLULAR TELEPHONE
  NUMBER 321-960-1899,
                         ASSIGNED CALL
                       THAT IS STORED AT
                                                                                     )
                                                                                     )         Case No.    2{)       -40       3McfJ1J
                                                                                     )
  PREMISES CONTROLLED     BY VERIZON WIRELESS                                        )
                                                                                     )


                                                    SEARCH AND SEIZURE WARRANT
To:       Any authorized       law enforcement        officer

An application      by a federal law enforcement          officer or an attorney for the government            requests   the search of the following     person
or property    over which the COUl1 has jurisdiction            pursuant to Title 18, United States Code, Sections            2703 and 2711 :

  See Attachment       A



I find that the affidavit(s)     or any recorded       testimony,     establish   probable   cause to search and seize the person or property          described
above and that such search will reveal:

See Attachment        B




YOU ARE COMMANDED                      to execute     this warrant ON OR BEFORE              ------'~r..=~___:.=_------:'---I---=-~~OO!!.- (not to exceed 14 days)
D in the daytime between 6:00 a.m. and 10:00 p.m.                                                  ay or night because good cause has been established.


Unless delayed      notice is authorized        below, you must give a copy of the warrant            and a receipt for the property      taken to the
person from whom, or from whose premises,                  the property was taken, or leave the copy and receipt at the place where the
propel1y was taken.


The officer executing       this warrant,       or an officer present during the execution         of the warrant,     must prepare   an inventory    as required
by law and promptly        return this warrant       and inventory      to                                                                        _
                                                                                    (United States Magistrate Judge)

D Pursuant to 18 U .S.C. § 31 03a(b), I find that immediate notification may have an adverse result listed in 18 U .S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this WatTant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
    ~for      30 days (not to exceed 30)             D until, the facts justifying, the later specific date of                   _




City and State: Milwaukee.          Wisconsin                                       Nancy Joseph.      U.S. Magistrate     Judge
                                                            Printed Name and Title
                             Case 2:20-mj-00903-NJ Filed 04/06/20     Page 1 of 12 Document 3
AO 93 (mod. 5114 Search and Seizure Warrant

                                                                  Return
 Case No:                                         Date and time warrant executed:              Copy of warrant and inventory left with:

  ~O- Q03M{-N1'                                                                                   tJ     A
 Inventory made in the presence of:

   t-JIA         SeKV\uJ V'C·~CJ"\                     lL\~eJ~     -\0     Ve_'\10{\
 Inventory of the propelty taken and/or name of any person(s) seized:




                                                               Certification


     I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
  undersigned judge.


  Date:      014/0u             I JoaD


  Subscribed, sworn to, and returned before me this date:



  Date:     4/6/2020                          _
                                                                                    United States Magistrate Judge



                               Case 2:20-mj-00903-NJ Filed 04/06/20 Page 2 of 12 Document 3
                                        ATTACHMENT A

                                     Property to Be Searched

1. Records and information associated with the cellular device 321-960-1899 (referred to herein

   and in Attachment B as "the Target Cell Phone"), that is in the custody or control of Verizon

   Wireless (referred to herein and in Attachment B as the "Provider"), a wireless communications

   service provider that is headquartered at 180 Washington Valley Road, in Bedminster, NJ 07921.

2. The Target Cell Phone.




             Case 2:20-mj-00903-NJ Filed 04/06/20 Page 3 of 12 Document 3
Case 2:20-mj-00903-NJ Filed 04/06/20 Page 4 of 12 Document 3
                                            ATTACHMENT B


                                    Particular Things to be Seized


       I.       Information to be Disclosed by the Provider

       To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is still

available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C. §

2703(f), the Provider is required to disclose to the government the following information

pertaining to the Account listed in Attachment A:

             a. The following information about the customers or subscribers associated with the

                Target Cell Phone for the time period October 23, 2019 through the present:

                     1.   Names (including subscriber names, user names, and screen names);

                    11.   Addresses (including mailing addresses, residential addresses, business
                          addresses, and e-mail addresses);

                   111.   Local and long distance telephone connection records;

                   IV.    Records of session times and durations, and the temporarily assigned
                          network addresses (such as Internet Protocol ("IP") addresses) associated
                          with those sessions;

                    v. Length of service (including start date) and types of service utilized;

                   VI.    Telephone or instrument numbers (including MAC addresses, Electronic
                          Serial Numbers ("ESN"), Mobile Electronic Identity Numbers ("MEIN"),
                          Mobile Equipment Identifier ("MElD"); Mobile Identification Number
                          ("MIN"), Subscriber Identity Modules ("SIM"), Mobile Subscriber
                          Integrated Services Digital Network Number ("MSISDN"); International
                          Mobile Subscriber Identity Identifiers ("IMSI"), or International Mobile
                          Equipment Identities ("IMEI");

                  V11.    Other subscriber numbers or identities (including the registration Internet
                          Protocol ("IP") address); and

                                                   2



            Case 2:20-mj-00903-NJ Filed 04/06/20 Page 5 of 12 Document 3
Case 2:20-mj-00903-NJ Filed 04/06/20 Page 6 of 12 Document 3
         Vlll.   Means and source of payment for such service (including any credit card
                 or bank account number) and billing records; and


          IX.    All records and other information (not including the contents of
                 communications) relating to wire and electronic communications sent or
                 received by the Target Cell Phone, including:

                 (A) the date and time of the communication, the method of the
                 communication, and the source and destination of the communication
                 (such as the source and destination telephone numbers (call detail
                 records), email addresses, and IP addresses); and

                  (ii) information regarding the cell tower and antenna face (also known as
                 "sectors") through which the communications were sent and received as
                 well as per-call measurement data (also known as "real-time tool" or
                 "RTT").

   b. Information associated with each communication           to and from the Target Cell

       Phone for a period of 45 days from the date of this warrant, including:

            1.   Any unique identifiers associated with the cellular device, including ESN,

                 MEIN, MSISDN, IMSI, SIM, or MIN;

           11.   Source and destination telephone numbers;

          111.   Date, time, and duration of communication; and

          IV.    All data about the cell towers (i.e. antenna towers covering specific

                 geographic areas) and sectors (i.e. faces of the towers) to which the Target

                 Cell Phone will connect at the beginning and end of each communication

                 as well as per-call measurement data (also known as "real-time tool" or

                 "RTT").

The Court has also issued an order pursuant to 18 U.S.C. § 3123, dated today, for such
information associated with the Target Cell Phone.




                                          3



  Case 2:20-mj-00903-NJ Filed 04/06/20 Page 7 of 12 Document 3
Case 2:20-mj-00903-NJ Filed 04/06/20 Page 8 of 12 Document 3
               c. Information about the location of the Target Cell Phone for a period of up to 30
                  days, during all times of day and night. "Information about the location of the
                  Subject Phone" includes all available E-911 Phase II data, GPS data, latitude-
                  longitude data, and other precise location information.


                        v. To the extent that the information described in the previous paragraph
                           (hereinafter, "Location Information") is within the possession, custody, or
                           control of the Provider, the Provider is required to disclose the Location
                           Information to the government. In addition, the Provider must furnish the
                           government all information, facilities, and technical assistance necessary
                           to accomplish the collection ofthe Location Information unobtrusively
                           and with a minimum of interference with the Provider's services,
                           including by initiating a signal to determine the location of the Target Cell
                           Phone on the Provider's network or with such other reference points as
                           may be reasonably available, and at such intervals and times directed by
                           the government. The government shall compensate the Provider for
                           reasonable expenses incurred in furnishing such facilities or assistance.


                        VI.    This warrant does not authorize the seizure of any tangible property. In
                               approving this warrant, the Court finds reasonable necessity for the seizure
                               of the Location Information. See 18 U.S.C. § 3103a(b)(2).

         II.      Information to Be Seized by the Government

         All information described above in Section I that constitutes evidence, fruits, contraband,

and instrumentalities           of violations     of violations      of 18 U.S.C.     §§ 371 (Conspiracy),      373

(Solicitation to Commit a Crime of Violence), 842(P) (Distribution of Information Relating to

Explosives, Destructive Devices, and Weapons of Mass Destruction),                         1366 (Destruction of an

Energy     Facility),         and   2339A       (Providing       Material   Support   to    Terrorists)   involving

CHRISTOPHER BRENNER COOK, JACKSON SAWALL (SAWALL), JONATHAN ALLEN

FROST aIkIa KAXUL (FROST a/k/a KAXUL) and other unidentified subjects during the period

October 23,2019, through the present.

         Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

                                                             4



               Case 2:20-mj-00903-NJ Filed 04/06/20 Page 9 of 12 Document 3
Case 2:20-mj-00903-NJ Filed 04/06/20 Page 10 of 12 Document 3
government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.




                                             5



         Case 2:20-mj-00903-NJ Filed 04/06/20 Page 11 of 12 Document 3
Case 2:20-mj-00903-NJ Filed 04/06/20 Page 12 of 12 Document 3
